


Exhibit 10.45

 

29 December 2001

 

Dr. Arnold J. Repta

1639 W. Fort Rd.

Park City, UT 84098

 

Re:          Letter Agreement covering Change in Control

 

Dear Arnie,

 

This will formalize our understanding in the event of an entity “Change in
Control,” defined as the circumstances whereby any third part entity acquires
50% or more of the Common Stock in Inhale Therapeutic Systems, Inc.,

 

Upon any Change in Control you will be entitled to a Change in Control lump sum
payment of two times your annual target compensation (fixed plus target variable
compensation) under either of the following conditions:

 

1.               In the event your employment with the acquiring entity is
terminated without cause, or if you terminate your employment with the acquiring
company on your accord for “good reason,” defined as (1) substantive, material
diminution of authority or responsibilities, (2) reduction in your aggregate
compensation and benefits, or (3) relocation without your consent of more than
35 miles from San Carlos, California following the Change in Control event, or

 

2.               Your employment terminates for any reason other than
termination with cause within nine months following the Change in Control event.

 

Please indicate your acceptance of this agreement by countersigning below and
returning one signed original to me.

 

Thank you for your attention to this matter.

 

Inhale Therapeutic Systems, Inc.,

 

 

By:

/s/ Stephen L. Hurst

 

 

Stephen L. Hurst
V.P., Human Resources

 

 

 

 

AGREED AND ACCEPTED

 

 

 

 

/s/ Arnold J. Repta

 

Dr. Arnold J. Repta

 

 

 

--------------------------------------------------------------------------------

